EXHIBIT 10.2



MORTGAGE NOTE
 

$4,500,000.00 
July 30, 2007



1. FOR VALUE RECEIVED, GDC NAUGATUCK, INC., a Delaware corporation ("Borrower"),
hereby promises to pay to the order of ATLAS PARTNERS MORTGAGE INVESTORS, LLC, a
Delaware limited liability company ("Lender', the principal sum of Four Million,
Five Hundred Thousand and No/100 Dollars ($4,500,000.00) at the place and in the
manner hereinafter provided, together with interest thereon at the rates
described below.


2. Interest shall accrue on the principal balance of this Note outstanding from
the date hereof through the Maturity Date (as hereinafter defined) at a per
annum rate of interest (the "LIBOR Rate") equal to LIBOR (as hereinafter
defined) for the relevant Interest Period (as hereinafter defined) plus six
hundred (600) basis, points, such LIBOR Rate to remain fixed for such Interest
Period. Any portion of the principal amount of this Note bearing interest at the
LIBOR Rate is referred to herein as a "LIBOR Loan."


3. As used herein, the term "LIBOR" shall mean a rate of interest equal to the
per annum rate of interest at which United States dollar deposits for a one
month period are offered in the London Interbank Eurodollar market at 11:00 a.m.
(London time) two business days prior to the commencement of such month (or
three business days prior to the commencement of such month if banks in London,
England were not open and dealing in offshore United States dollars on such
second preceding business day), as displayed in the Bloomberg Financial Markets
system (or other authoritative source selected by Lender in its sole
discretion). Lender's determination of LIBOR shall be conclusive, absent
manifest error. The term "Interest Period" shall mean with regard to any LIBOR
Loan, a thirty-day period.


4. Interest shall be computed on the basis of a 360-day year, applied monthly to
the actual number of days elapsed.


5. Payments of principal and interest due under this Note, if not sooner
declared to be due in accordance with the provisions hereof, shall be made as
follows:


(i) Commencing on August 1, 2007, and on the first day of each month thereafter
through and including the Maturity Date, accrued and unpaid interest only on the
outstanding principal balance of this Note shall be due and payable.


(ii) There shall be no amortization of the principal of this Note prior to the
Maturity Date (provided that, in the event of any prepayment under this Note,
such prepayment may be applied to principal hereof to the extent provided by the
terms of this Note). The unpaid principal balance of this Note, if not sooner
declared to be due in accordance with the terms hereof, together with all
accrued and unpaid interest thereon, shall be due and payable in full on the
Maturity Date. The term "Maturity Date" shall mean July 31, 2009, provided that,
if all of the following conditions are met, then the term "Maturity Date" shall
mean July 31, 2010: (A) on or before June 30, 2009, Borrower shall have
delivered to Lender a written request for extension of the Maturity Date of this
Note, together with payment of an extension fee equal to Forty-Five Thousand and
No/100 Dollars ($45,000.00), (B) no Event of Default shall exist at the time
such request for extension is delivered or on July 31, 2009, and (C) on or
before December 31, 2007, an agreement to sell the Real Estate and Improvements
(as such terms are defined in the Mortgage securing this Note) for a price
reasonably anticipated to result in cash net proceeds sufficient to repay in
full this Note and all other obligations of Borrower to Lender under the Loan
Documents (as hereafter defined) shall have been executed between Borrower and
an unaffiliated third party and such agreement to sell (unless the sale
contemplated therein has been consummated and the net proceeds thereof have been
applied in accordance with the terms of the Loan Documents) shall remain in
effect at the time such request for extension is delivered and on July 31, 2009.
 
1

--------------------------------------------------------------------------------




6. Borrower shall pay interest on the outstanding principal balance of this Note
at an annual rate (the "Default Rate") equal to the LIBOR Rate plus one thousand
(1,000) basis points (i) from and after the Maturity Date, and (ii) from the
date on which an Event of Default (as hereinafter defined) has occurred and for
so long as such Event of Default shall continue, unless and until such Event of
Default is waived by Lender, provided, however, in no event shall the Default
Rate exceed the maximum rate permitted by law. The interest accruing under this
paragraph shall be immediately due and payable by Borrower to the holder of this
Note on demand and shall be additional indebtedness evidenced by this Note.


7. In the event any payment of interest or principal due hereunder is not made
in accordance with the terms hereof and such failure continues for five (5)
days, then, in addition to the payment of the amount so due, Borrower shall pay
to Lender a "late charge" equal to five percent (5%) of such late payment or
$25.00, whichever is greater, up to the maximum amount of $1,500.00 per late
charge to defray part of the cost of collection and handling such late payment.
Borrower agrees that the damages to be sustained by the holder hereof for the
detriment caused by any late payment is extremely difficult and impractical to
ascertain, and that the amount of the late charge due is a reasonable estimate
of such damages, does not constitute interest, and is not a penalty.


8. Except as provided in this Section 8, Borrower may not prepay the principal
balance of this Note, in whole or in part:



(i)
On or prior to July 31, 2008, provided that Borrower shall have delivered to
Lender not less than ten (10) days' prior notice of prepayment and so long as no
Event of Default shall exist as of the date of such notice of prepayment or on
the date of prepayment, Borrower may prepay the Note, without premium or
penalty, (a} on the last day of any Interest Period, if the outstanding
principal amount of this Note then is bearing interest at a LIBOR Rate, or (b)
on the last business day of any month, if the outstanding principal amount of
this Note then is bearing interest at the Prime Rate (as hereinafter defined),
in either case solely in the event of a sale or condemnation of all or
substantially all of the Real Estate, by application of the net proceeds of such
sale or condemnation, provided however that each prepayment of the Note
permitted under this Section 8(i) shall be a prepayment in whole, but not in
part, unless substitute collateral satisfactory to Lender in its sole discretion
shall have been provided to secure this Note; and




 
(ii)
After July 31, 2008, provided that Borrower shall have delivered to Lender not
less than ten (10) days' prior notice of prepayment and so long as no Event of
Default shall exist as of the date of such notice or on the date of prepayment,
Borrower may prepay the Note in whole or in part, without premium or penalty,
(a) on the last day of any Interest Period, if the outstanding principal amount
of this Note then is bearing interest at a LIBOR Rate, or (b) on the last
business day of any month, if the outstanding principal amount of this Note then
is bearing interest at the Prime Rate.

 
2

--------------------------------------------------------------------------------


 
Any prepayment of this Note shall be accompanied by the amount of interest
accrued to the date of prepayment. In addition, if, for any reason, any portion
of the principal balance is paid prior to the Maturity Date other than in strict
accordance with clause (i) or (ii) of this Section 8, whether voluntary,
involuntary, by reason of acceleration or otherwise, each such prepayment of the
principal balance will be accompanied by any and all costs, expenses, penalties
and charges, if any, incurred by Lender as a result of the early termination or
breakage of the principal balance plus the amount, if any, without duplication,
by which (i) the additional interest which would have been payable during the
Interest Period, if the outstanding principal amount of this Note then is
bearing interest at a LIBOR Rate, or month, if the outstanding principal amount
of this Note then is bearing interest at the Prime Rate, on the principal
balance prepaid had it not been prepaid, exceeds (ii) the interest which would
have been recoverable by Lender by placing the amount prepaid on deposit in the
domestic certificate of deposit market, the eurodollar deposit market, or other
appropriate money market selected by Lender, for a period starting on the date
on which it was prepaid and ending on the last day of the applicable Interest
Period or month for such portion of the principal balance. The amount of any
such cost, expense, penalty or charge payable by Borrower to Lender under this
section shall be (x) determined in Lender's sole discretion based upon the
assumption that Lender funded the principal amount hereof in the London
Interbank Eurodollar market and using any reasonable attribution or averaging
methods which Lender deems appropriate and practical, provided, however, that
Lender is not obligated to accept a deposit in the London Interbank Eurodollar
market in order to charge interest on the principal balance at the LIBOR Rate
and (b) set forth in a written statement delivered by Lender to Borrower.
Amounts repaid or prepaid under this Note cannot be reborrowed by Borrower.


9. In consideration of Lender's agreement to make the loan evidenced by this
Note (the "Loan"), no later than the date of funding of the Loan, Borrower shall
pay to Lender (or its Affiliate, Atlas Partners, LLC), a non-refundable loan
origination fee in the amount of Ninety Thousand and No/100 Dollars
($90,000.00).


10. This Note is secured by the loan documents listed on Exhibit A attached
hereto (collectively with this Note, the "Loan Documents"). Under the
circumstances described in Section 8(i) of this Note and/or Section 14(a)(ii) of
the Mortgage securing this Note, pursuant to the terms of the Loan Documents,
substitute collateral satisfactory to Lender in its sole discretion may be
provided to secure this Note. Reference is hereby made to the other Loan
Documents {which are incorporated herein by reference as fully and with the same
effect as if set forth herein at length) for a statement of the covenants and
agreements contained therein, a statement of the rights, remedies, and security
afforded thereby, and all matters therein contained.


11. All payments and prepayments on account of the indebtedness evidenced by
this Note shall be first applied to accrued and unpaid interest on the unpaid
principal balance of this Note, second, to all other sums (other than principal)
then due Lender hereunder or under the other Loan Documents, and the remainder,
if any, to the unpaid principal balance of this Note. Any prepayment on account
of the indebtedness evidenced by this Note shall not extend or postpone the due
date or reduce the amount of any subsequent monthly installment of principal and
interest due hereunder.


12. All payments of principal and interest hereunder shall be paid by check or
in coin or currency which, at the time or times of payment, is the legal tender
for public and private debts in the United States of America and shall be made
to Lender, c/o Cohen Financial, Two North LaSalle Street, Suite 800, Chicago,
IIlinois 60602 (or such other place as Lender or the legal holder or holders of
this Note subsequently may from time to time appoint). Payment made by check
shall be deemed paid on the date Lender receives such check; provided, however,
that if such check is subsequently returned to Lender unpaid due to insufficient
funds or otherwise, the payment shall not be deemed to have been made and shall
continue to bear interest until collected. If payment hereunder becomes due and
payable on a Saturday, Sunday or legal holiday under the laws of the State of
Connecticut, the due date thereof shall be extended to the next succeeding
business day, and interest shall be payable thereon at the then applicable
interest rate during such extension.
 
3

--------------------------------------------------------------------------------


 
13. The occurrence and continuance of any one or more of the following events
shall constitute an "Event of Default" under this Note:


(a) the failure by Borrower to pay to Lender (i) any installment of principal or
interest within five (5) days after such installment is payable pursuant to the
terms of this Note or any monthly deposit for Taxes within five (5) days after
such deposit is payable pursuant to Section 4 of the Mortgage securing this
Note, or (ii) any other amount payable to Lender under this Note or any other
Loan Documents within thirty (30) days after the date of demand for such amount;
or


(b) the occurrence of any one or more of the "Events of Default" under any of
the other Loan Documents.


14. At the election of the holder hereof, (i) without notice (unless required by
applicable law), upon the occurrence and during the continuance of any Event of
Default under Section 16(d) or (e) of the Mortgage securing this Note, or (ii)
upon notice, upon the occurrence and during the continuance of any other Event
of Default hereunder, the principal balance remaining unpaid under this Note,
and all unpaid interest accrued thereon, shall be and become immediately due and
payable in full. Failure to exercise this option shall not constitute a waiver
of the right to exercise same in the event of any subsequent Event of Default.
No holder hereof shall, by any act of omission or commission, be deemed to waive
any of its rights, remedies or powers hereunder or otherwise unless such waiver
is in writing and signed by the holder hereof, and then only to the extent
specifically set forth therein. The rights, remedies and powers of the holder
hereof, as provided in this Note and in the other Loan Documents are cumulative
and concurrent, and may be pursued singly, successively or together against
Borrower and any other security given at any time to secure the repayment
hereof, all at the sole discretion of the holder hereof. If any suit or action
is instituted or attorneys are employed to collect this Note or any part
thereof, Borrower promises and agrees to pay all costs of collection, including
reasonable attorneys' fees and court costs.


15. Intentionally omitted.


16. Borrower hereby (i) waives presentment and demand for payment, notices of
nonpayment and of dishonor, protest of dishonor, and notice of protest; and (ii)
waives any and all lack of diligence and delays in the enforcement of the
payment hereof.
 
4

--------------------------------------------------------------------------------




17. Borrower agrees that the obligation evidenced by this Note is an exempted
transaction under the Truth In Lending Act, 15 U.S.C., Section 1601, et seq.


18. Intentionally omitted.


19. This Note is governed and controlled as to validity, enforcement,
interpretation, construction, effect and in all other respects by the statutes,
laws and decisions of the State of Connecticut.


20. This Note may not be changed or amended orally but only by an instrument in
writing signed by the party against whom enforcement of the change or amendment
is sought.


21. The obligations and liabilities of Borrower under this Note shall be binding
upon and enforceable against Borrower and Borrower's successors and assigns.
This Note shall inure to the benefit of and may be enforced by Lender and its
successors and assigns.


22. In the event one or more of the provisions contained in this Note shall for
any reason be held to be invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision of this Note, and this Note shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein. Lender shall not collect a rate of interest on the principal
balance under this Note in excess of the maximum contract rate of interest
permitted by applicable law. All interest found in excess of that rate of
interest allowed and collected by Lender shall be applied to the principal
balance in such manner as to prevent the payment and collection of interest in
excess of the rate permitted by applicable law.


23. EACH OF BORROWER AND, BY ITS ACCEPTANCE HEREOF, LENDER, HEREBY AGREES THAT
ALL ACTIONS OR PROCEEDINGS INITIATED BY BORROWER OR LENDER AND ARISING DIRECTLY
OR INDIRECTLY OUT OF THIS NOTE OR ANY OF THE OTHER LOAN DOCUMENTS SHALL BE
LITIGATED IIV NEW HAVEN COUNTY, CONNECTICUT OR ANY UNITED STATES DISTRICT COURT
IN THE STATE OF CONNECTICUT WHICH HAS JURISDICTION THEREOF. EACH OF BORROWER
AND, BY ITS ACCEPTANCE HEREOF, LENDER HEREBY EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED BY LENDER OR
BORROWER IN ANY OF SUCH COURTS, AND HEREBY WANES PERSONAL SERVICE OF THE SUMMONS
AND COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT
SERVICE OF SUCH SUMMONS AND COMPLAINT OR OTHER PROCESS OR PAPERS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO IT AT THE ADDRESS TO WHICH NOTICES ARE
TO BE SENT PURSUANT TO THE MORTGAGE WHICH SECURES THIS NOTE. EACH OF BORROWER
AND, BY ITS ACCEPTANCE HEREOF, LENDER WAIVES ANY CLAIM THAT NEW HAVEN,
CONNECTICUT OR ANY UNITED STATED DISTRICT COURT IN THE STATE OF CONNECTICUT IS
AN INCONVENIENT FORUM OR AN IMPROPER FORUM BASED ON LACK OF VENUE. SHOULD A
PARTY, AFTER BEING SO SERVED, FAIL TO APPEAR OR ANSWER TO ANY SUMMONS,
COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN THE NUMBER OF DAYS PRESCRIBED BY
LAW AFTER THE MAILING THEREOF, SUCH PARTY SHALL BE DEEMED IN DEFAULT AND AN
ORDER AND/OR JUDGMENT MAY BE ENTERED AGAINST IT AS DEMANDED OR PRAYED FOR IN
SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS. THE EXCLUSIVE CHOICE OF FORUM SET
FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE ENFORCEMENT OF ANY
JUDGMENT OBTAINED IN ANY OTHER FORUM OR THE TAKING OF ANY ACTION TO ENFORCE THE
SAME IN ANY OTHER APPROPRIATE JURISDICTION, AND EACH OF BORROWER AND, BY ITS
ACCEPTANCE HEREOF, LENDER HEREBY WAIVES THE RIGHT, IF ANY, TO COLLATERALLY
ATTACK ANY SUCH JUDGMENT OR ACTION.
 
5

--------------------------------------------------------------------------------




24. EACH OF BORROWER AND, BY ITS ACCEPTANCE HEREOF, LENDER ACKNOWLEDGE AND AGREE
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS NOTE OR THE OTHER LOAN DOCUMENTS
OR WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREIN AND THEREIN WOULD BE
BASED UPON DIFFICULT AND COMPLEX ISSUES AND THEREFORE, THE PARTIES AGREE THAT
ANY COURT PROCEEDING ARISING OUT OF ANY SUCH CONTROVERSY WILL BE 'TRIED IN A
COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.


25. If Lender determines in good faith (which determination shall be conclusive,
absent manifest error) prior to the commencement of any month that (i) the
maintenance of any portion of the outstanding principal amount under this Note
would violate any applicable law, rule, regulation or directive, whether or not
having the force of law, (ii) by reason of circumstances affecting the London
Interbank Eurodollar market, adequate and fair means do not exist for
ascertaining the LIBOR Rate to beapplicable to the principal balance, or (iii)
the LIBOR Rate does not accurately reflect the cost to Lender of the principal
hereunder, all outstanding amounts due hereunder shall be converted to a loan
bearing interest at the Prime Rate (as hereinafter defined) on the last business
day of the then current month. The term "Prime Rate" shall mean the product of
(a) the floating per annum rate of interest which at any time, and from time to
time, shall be most recently announced by Lender's Bank (as hereafter defined)
as its Prime Rate times (b) one hundred forty percent (140%). The effective date
of any change in the Prime Rate shall for purposes hereof be the date the Prime
Rate is changed by such bank. Lender shall not be obligated to give notice of
any change in the Prime Rate.


26. If, after the date hereof, a Regulatory Change (hereinafter defined) shall,
in the reasonable determination of Lender, make it unlawful for Lender (or
Lender's Bank) to maintain any portion of the outstanding principal amount under
this Note as a loan bearing interest at the LIBOR Rate, no portion of the
outstanding principal amount under this Note shall accrue interest at the LIBOR
Rate thereafter. In addition, the outstanding principal amount under this Note
shall be immediately converted to a loan accruing interest at the Prime Rate on
the last business day of the then existing month or on such earlier date as
required by law, without further demand, presentment, protest or notice of any
kind, all of which are hereby waived by Borrower. The term "Regulatory Change"
shall mean the introduction of, or any change in any applicable law, treaty,
rule, regulation or guideline or in the interpretation or administration thereof
by any governmental authority or any central bank or other fiscal, monetary or
other authority having jurisdiction over Lender (or Lender's Bank). The term
"Lender's Bank" shall mean JPMorgan Chase Bank National Association, its
successors and assigns.


27. If, solely as a result of the fact that the outstanding principal amount of
this Note then bears interest at the LIBOR Rate (rather than the Prime Rate),
any Regulatory Change, or compliance by Lender or Lender's Bank with any request
or directive of any governmental authority, central bank or comparable agency
(whether or not having the force of law) shall (a) impose, modify or deem
applicable any assessment, reserve, special deposit or similar requirement
against assets held by, or deposits in or for the account of, or loans by, or
any other acquisition of funds or disbursements by, Lender or Lender's Bank; (b)
subject Lender or Lender's Bank or any amount advanced under this Note to any
tax, duty, charge, stamp tax or fee or change the basis of taxation of payments
to Lender or Lender's Bank of principal or interest due from Borrower to Lender
hereunder (other than a change in the taxation of the overall net income of
Lender or Lender's Bank); or (c) impose on Lender or Lender's Bank any other
condition regarding such advance or Lender's funding thereof, and Lender shall
determine (which determination shall be conclusive, absent manifest error) that
(i) the result of the foregoing is to increase the cost to, or to impose a cost
on, Lender of making or maintaining the amounts advanced hereunder or to reduce
the amount of principal or interest received by Lender hereunder, and (ii) as a
result, Lender is unwilling to make or continue such amounts advanced hereunder
at the LIBOR Rate unless Lender were to be reimbursed by Borrower the amount of
such increased or imposed cost or reduction of principal or interest, as
applicable, then Lender shall promptly notify Borrower thereof (which notice
shall be accompanied by a statement setting forth the basis for such
determination and a calculation of the amount of such increase or reduction, as
applicable, in reasonable detail (which calculation shall be conclusive, absent
manifest error)) and, so long as the foregoing conditions shall continue, no
portion of the outstanding principal amount of this Note shall bear interest at
the LIBOR Rate, but instead, all outstanding amounts hereunder shall be
converted to a loan bearing interest at the Prime Rate on the last business day
of the then current month or such earlier date as required by law, without
further demand, presentment, protest or notice of any kind, all of which are
hereby waived by Borrower.
 
6

--------------------------------------------------------------------------------




28. Lender has collaterally assigned its rights in this Note and all Loan
Documents to Lender's Bank. Lender's Bank may file a Uniform Commercial Code
statement in the office of the Secretary of State of the State of Delaware
identifying Lender's Bank's interest in Lender's rights in this Note and all
Loan Documents. Lender may be required by Lender's Bank to deliver to Lender's
Bank the executed original of each document evidencing or securing the Loan, and
until so delivered, such documents shall be held by Lender in trust for Lender's
Bank.


29. In the event that Lender, based on the age or other factors relating to an
environmental report for the Real Estate or Improvements reasonably determines
that an updated environmental report should be obtained with respect to the Real
Estate or Improvements, Lender shall notify Borrower, and the costs of such
updated environmental report shall be borne by Borrower. In the event that the
new environmental report shows any material reduction in value of the Real
Estate or Improvements, Borrower shall, at the sole election of Borrower, not
later than six (6) months after the date of such environmental report, (i) make
a principal reduction payment in an amount equal to the diminution in value
identified by such environmental report or (ii) deposit with Lender the
reasonably anticipated costs estimated by the environmental professional
authoring the environmental report or other appropriate person necessary to
remediate the conditions disclosed by such environmental report.


30. This Mortgage Note and the other Loan Documents are corporate obligations of
Borrower and/or of General DataComm Industries, Inc. ("Guarantor"), as
applicable, and no recourse may be had hereunder or thereunder against any
officer, director or stockholder of Borrower or Guarantor.
above.
 
7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower has executed this Note as of the day and year first
written
 

       
GDC NAUGATUCK, INC., a Delaware corporation
 
   
   
  By:      

--------------------------------------------------------------------------------

  Name:      

--------------------------------------------------------------------------------

  Title:    

--------------------------------------------------------------------------------

 
8

--------------------------------------------------------------------------------


 